Title: To George Washington from Clement Biddle, 21 March 1799
From: Biddle, Clement
To: Washington, George



Dr Sir
Philada March 21st 1799

Your favor inclosing the hundred Dollars came duly to hand and I should have acknowledged it but was in daily expectations of the river, which was unseasonably stopd by the ice, opening & to find an opportunity to send the Grass seed which did not Offer until Captain Hand a regular trade⟨r⟩ by whom I had shipped the 12 lb. of white Clover Seed and 12 lbs. of Lucern Grass Seed of which the bill of Loading is inclosed cost 13 Ds. to your Debit. The white Clover seed the seller says can be thoroughly depended on—the Lucern seed is imported & landed within a few days but being imported the seller is not so certain of but tis the latest and none was in town before—I shall attend to forwarding small packages in future by stage but the present were shipped & I expect have sailed & were directed to be left at the Custom house in Alexandria. I am very respectfully Yr mo. obedt & very humle Serv.

Clement Biddle


Flour is superfine 9¼ Ds. Common 8¾ Ds. ⅌ bbl., rather dull, but from the numerous Arrivals expected to be in more demand—Wheat according to the Quality 10/ to 12/6 ⅌ bushel & the best Virginia wheat would Command 13/—this Information from a principal flour factor.

